NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        MAR 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RAPHEAL G. RUSSELL,                              No. 16-35076

                  Plaintiff-Appellant,            D.C. No. 2:15-cv-00306-RSL

   v.
                                                  MEMORANDUM*
 BANK OF AMERICA; SERVICE LINK,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Rapheal G. Russell appeals pro se from the district court’s judgment

dismissing his diversity action for failure to state a claim. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341

(9th Cir. 2010). We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Russell’s action because Russell failed

to allege facts sufficient to state a claim for relief and failed to oppose defendants’

motions to dismiss. See id. at 341-42 (although pro se pleadings are to be liberally

construed, a plaintiff must still present factual allegations sufficient to state a

plausible claim for relief); see also W.D. Wash. R. 7(b)(2) (the court may deem a

failure to oppose a motion as an admission that the motion has merit).

      We do not consider arguments not raised in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       We reject as without merit Russell’s argument related to the district court’s

failure to change the trial date.

      AFFIRMED.




                                            2                                     16-35076